UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4235



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEROME LEMARIO CUNNINGHAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (1:05-cr-00061-FWB)


Submitted:   March 14, 2007                 Decided:   March 26, 2007


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Clifton T. Barrett, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerome Lemario Cunningham pled guilty, pursuant to a plea

agreement, to one count of attempting to take and obtain currency

by threatening with a firearm an employee of a convenience store,

in violation of 18 U.S.C. §§ 1951 & 2 (2000); one count of

carjacking, in violation of 18 U.S.C. §§ 2119 & 2 (2000); and one

count of carrying and use of a firearm during a crime of violence,

in violation of 18 U.S.C. § 924(c)(1)(A)(iii) (2000), and was

sentenced to concurrent terms of seventy months’ imprisonment,

followed by a 120 month consecutive sentence.             Cunningham now

appeals his sentence.

              On appeal, Cunningham asserts that the district court

engaged in impermissible double counting by adding a two point

enhancement under U.S.S.G. § 2B3.1(b)(5) to Cunningham’s base

offense level because the offense involved carjacking.            Whether

impermissible double counting occurred is a legal issue that is

reviewed de novo. United States v. Rohwedder, 243 F.3d 423, 426-27

(8th   Cir.    2001).    Double   counting   is   permissible   under   the

sentencing guidelines except where it is expressly prohibited.

United States v. Reevey, 364 F.3d 151, 158 (4th Cir. 2004)

              In determining the offense level, the district court

committed no double counting error by adding two levels pursuant to

U.S. Sentencing Guidelines Manual § 2B3.1(b)(5) (2004). See United




                                   - 2 -
States v. Naves, 252 F.3d 1166 (11th Cir. 2001).           Cunningham has

not otherwise shown that his sentence is unreasonable.

           We therefore affirm the judgment of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -